Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12, 14, 17-18, and 20 of US 11,240,156. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-20 are anticipated by the limitations of the claims of US 11,240,156 in the following respective sequence: 1, 1, 1, 2, 6, 7, 8, 20, 20, 3, 5, 9, 10, 20, 1, 1, 1 and 17 in combination, 12, 14 and 18. Any differences that involve different statutory classes of invention which otherwise recite the same limitations are merely obvious variations of the corresponding claims of US 11,240,156.
As such, claims 1-20 are found to be obvious variations of claims 1-3, 5-10, 12, 14, 17-18, and 20 of US 11,240,156 and are therefore rejected on the ground of nonstatutory double patenting.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170262303 to Allen.
Regarding claim 1, Allen taught a computer-implemented method for steering network traffic, the method comprising: 
determining, for a first server included in a plurality of servers, an assignment of the first server to a first region included in a plurality of regions of a cloud computing system (“distributed, virtualized, and/or datacenter environment”; consider generally paragraphs 0017-0018); and configuring the first server based on the assignment of the server to the first region. (consider at least paragraph 0027, “After the placer has reached an acceptable solution, the placer may invoke a local placer to assign virtual machines associated with each of the capacity requests to physical machines associated with each of the available capacities of the legal regions in accordance with at least a portion of the iteratively produced legalized solved placement map.”) (consider further at least paragraph 0028-0033 regarding the “instantiation” of “guest virtual machines” on “host machines”)
Regarding claim 2, Allen taught the computer-implemented method of claim 1, further comprising receiving a plurality of latency measurements across a plurality of network paths between a plurality of client applications (“guest applications”; paragraphs 0017 and 0061) and the plurality of regions. (consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information.”) (consider further paragraph 0024, “At each iteration, the placer may evaluate whether a particular placement arrangement is a legal one and may also evaluate whether the constraints between machines and/or between sets of machines have been satisfied. In some embodiments, the placer may calculate a difference between the force penalties of the constraints of a potentially illegal solution and the force penalties of the constraints of a legalized solution and when that difference falls below a determined threshold value, may accept the legalized solution as a valid placement solution. In some embodiments, the placer may determine a static threshold value at system startup, or may determine a threshold value based on one or more system measurements at system placement time, or may adjust the threshold value based on one or more system measurements during system placement or may determine and/or adjust the threshold using a combination of these and/or other such methods. As may be contemplated, threshold values may be determined and/or adjusted based on a variety of system factors including, but not limited to, system load, system resource demand, system resource pressure, complexity of the requests, resources contained in the guest machines, business value of the guest machines, the nature of the customer, client or owner of the guest machines or a combination of other such factors.”)
Regarding claim 3, Allen taught the computer-implemented method of claim 2, wherein determining the assignment of the first server to the first region is based on the plurality of latency measurements. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information.”)
Regarding claim 4, Allen taught the computer-implemented method of claim 2, further comprising aggregating (within a “placement map” by using, inter alia, “weights”) the plurality of latency measurements based on associations between the plurality of client applications and the plurality of servers. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information. The information may allow the placer to construct a placement map that may show, for example, the available number of guest virtual machine locations for at least a portion of the host computing environments and the distances between those host machines as measured by, for example, the communication latencies between those host machines. In some embodiments, the placement map may be represented by a weighted graph where each of the nodes of the graph represents a host computing environment with a node that contains the number of available machine slots for that host while the weighted edges of the graph represent the distances between those host machines, measured in, for example, communication latency times. In some embodiments, a placement map may be represented by areas that correspond to available capacity for host machines within a certain legal region and the physical proximity of the representational areas on the map may represent the distances between those capacities.”)
Regarding claim 5, Allen taught the computer-implemented method of claim 2, further comprising determining one or more latency measurements included in the plurality of latency measurements by transmitting one or more requests to the first region and determining one or more response times associated with the one or more requests. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information. The information may allow the placer to construct a placement map that may show, for example, the available number of guest virtual machine locations for at least a portion of the host computing environments and the distances between those host machines as measured by, for example, the communication latencies between those host machines. In some embodiments, the placement map may be represented by a weighted graph where each of the nodes of the graph represents a host computing environment with a node that contains the number of available machine slots for that host while the weighted edges of the graph represent the distances between those host machines, measured in, for example, communication latency times. In some embodiments, a placement map may be represented by areas that correspond to available capacity for host machines within a certain legal region and the physical proximity of the representational areas on the map may represent the distances between those capacities.”)
Regarding claim 6, Allen taught the computer-implemented method of claim 2, further comprising determining at least one latency measurement included in the plurality of latency measurements subsequent to starting one of the client applications included in the plurality of client applications. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information. The information may allow the placer to construct a placement map that may show, for example, the available number of guest virtual machine locations for at least a portion of the host computing environments and the distances between those host machines as measured by, for example, the communication latencies between those host machines. In some embodiments, the placement map may be represented by a weighted graph where each of the nodes of the graph represents a host computing environment with a node that contains the number of available machine slots for that host while the weighted edges of the graph represent the distances between those host machines, measured in, for example, communication latency times. In some embodiments, a placement map may be represented by areas that correspond to available capacity for host machines within a certain legal region and the physical proximity of the representational areas on the map may represent the distances between those capacities.”)
Regarding claim 12, Allen taught the computer-implemented method of claim 10, wherein at least one client application included in the plurality of client applications comprises a video streaming application. (consider paragraph 0065, “The application server may provide access control services in cooperation with the data store and is able to generate content such as text, graphics, audio and/or video to be transferred to the user, which may be served to the user by the web server in the form of HyperText Markup Language (“HTML”), Extensible Markup Language (“XML”) or another appropriate structured language in this example.”)
Regarding claim 13, Allen taught one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (consider paragraph 0067):
determining an assignment of a first server to a first region included in a plurality of regions associated with a computing system (“distributed, virtualized, and/or datacenter environment”; consider generally paragraphs 0017-0018); and configuring the first server based on the assignment. (consider at least paragraph 0027, “After the placer has reached an acceptable solution, the placer may invoke a local placer to assign virtual machines associated with each of the capacity requests to physical machines associated with each of the available capacities of the legal regions in accordance with at least a portion of the iteratively produced legalized solved placement map.”) (consider further at least paragraph 0028-0033 regarding the “instantiation” of “guest virtual machines” on “host machines”)
Regarding claim 15, Allen taught the one or more non-transitory computer-readable media of claim 13, further comprising receiving a plurality of latency measurements across a plurality of network paths between a plurality of client applications (“guest applications”; paragraphs 0017 and 0061) and the plurality of regions. (consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information.”) (consider further paragraph 0024, “At each iteration, the placer may evaluate whether a particular placement arrangement is a legal one and may also evaluate whether the constraints between machines and/or between sets of machines have been satisfied. In some embodiments, the placer may calculate a difference between the force penalties of the constraints of a potentially illegal solution and the force penalties of the constraints of a legalized solution and when that difference falls below a determined threshold value, may accept the legalized solution as a valid placement solution. In some embodiments, the placer may determine a static threshold value at system startup, or may determine a threshold value based on one or more system measurements at system placement time, or may adjust the threshold value based on one or more system measurements during system placement or may determine and/or adjust the threshold using a combination of these and/or other such methods. As may be contemplated, threshold values may be determined and/or adjusted based on a variety of system factors including, but not limited to, system load, system resource demand, system resource pressure, complexity of the requests, resources contained in the guest machines, business value of the guest machines, the nature of the customer, client or owner of the guest machines or a combination of other such factors.”)
Regarding claim 16, Allen taught the one or more non-transitory computer-readable media of claim 15, wherein determining the assignment of the first server to the first region is based on the plurality of latency measurements. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information.”)
Regarding claim 17, Allen taught the one or more non-transitory computer-readable media of claim 15, wherein at least two latency measurements included in the plurality of latency measurements are determined in parallel. (again, consider paragraph 0020, “In order to facilitate fast and efficient placement of sets of pending guest virtual machines, a placer may first query the computing system for information about the computing system and about the relationships between the elements of the computing system. This information may include information such as the current and maximum number of guest virtual machines that may be instantiated on each of the host computing environments, the available and total system resources for each of the host computing environments, the communications latencies between each of the host computing environments, the data throughput between each of the host computing environments and other such information. The information may allow the placer to construct a placement map that may show, for example, the available number of guest virtual machine locations for at least a portion of the host computing environments and the distances between those host machines as measured by, for example, the communication latencies between those host machines. In some embodiments, the placement map may be represented by a weighted graph where each of the nodes of the graph represents a host computing environment with a node that contains the number of available machine slots for that host while the weighted edges of the graph represent the distances between those host machines, measured in, for example, communication latency times. In some embodiments, a placement map may be represented by areas that correspond to available capacity for host machines within a certain legal region and the physical proximity of the representational areas on the map may represent the distances between those capacities.”)
Regarding claim 20, Allen taught a system, comprising: 
one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, perform the steps of (consider paragraph 0067): 
determining an assignment of a first server to a first region included in a plurality of regions associated with a cloud computing system (“distributed, virtualized, and/or datacenter environment”; consider generally paragraphs 0017-0018), and configuring the first server based on the assignment to the first region. (consider at least paragraph 0027, “After the placer has reached an acceptable solution, the placer may invoke a local placer to assign virtual machines associated with each of the capacity requests to physical machines associated with each of the available capacities of the legal regions in accordance with at least a portion of the iteratively produced legalized solved placement map.”) (consider further at least paragraph 0028-0033 regarding the “instantiation” of “guest virtual machines” on “host machines”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459